     Case 3:16-cv-02442-AJB-MSB Document 121 Filed 08/12/20 PageID.5700 Page 1 of 13



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     CINDY ALEGRE, et al.,                           Case No.: 16-cv-2442-AJB-KSC
                                         Plaintiffs,
12
                                                       ORDER GRANTING DEFENDANTS’
       v.
13                                                     MOTION TO DISMISS
       UNITED STATES OF AMERICA, et al.,
14
                            Defendants.                (Doc. No. 110)
15
16           Presently before the Court is Defendants United States of America, Department of
17     the Interior, and Individual Defendants Michael Black, Weldon Loudermilk, Amy
18     Dutschke, and Javin Moore’s (sued in their official capacities) (collectively, “Federal
19     Defendants”) motion to dismiss for lack of jurisdiction Plaintiffs’ third cause of action in
20     Plaintiffs’ Fourth Amended Complaint. (Doc. No. 110.) The Court held a hearing on
21     Federal Defendants’ motion on January 9, 2020. (Doc. No. 120.) For the reasons set forth
22     below, the Court GRANTS Federal Defendants’ motion to dismiss, and DISMISSES
23     Plaintiffs’ third cause of action from the Fourth Amended Complaint WITHOUT LEAVE
24     TO AMEND.
25     I.    BACKGROUND
26           The following facts are taken from the Fourth Amended Complaint and construed
27     as true for the limited purpose of resolving the instant motion. See Brown v. Elec. Arts,
28     Inc., 724 F.3d 1235, 1247 (9th Cir. 2013). The facts of this case have been thoroughly
                                                  1
                                                                                  16-cv-2442-AJB-KSC
     Case 3:16-cv-02442-AJB-MSB Document 121 Filed 08/12/20 PageID.5701 Page 2 of 13



 1     detailed in previous documents, including this Court’s previous order granting in part and
 2     denying in part Federal Defendants’ motion to dismiss. (See Doc. No. 68.) Although the
 3     complaint has been amended several times, the core facts remain the same. Plaintiffs are
 4     the descendants of Jose Juan Martinez, Guadalupe Martinez, and their daughter Modesta
 5     Martinez Contreras (collectively, “Martinez Ancestors”). (Fourth Amended Complaint
 6     ¶¶ 12–19.) Plaintiffs are split into Groups A and B. (Id.) Group A Plaintiffs include
 7     Plaintiffs who are: residents of San Diego County, “direct lineal descendants of Jose Juan
 8     Martinez and Guadalupe Martinez,” and “direct lineal descendants of Modesta Contreras.”
 9     (Id. ¶ 15.) Group A Plaintiffs are enrolled in the San Pasqual Band of Mission Indians (“the
10     Band”) but are not federally recognized as Band members by the Bureau of Indian Affairs
11     (“BIA”). (Id.) Group B Plaintiffs are also San Diego County residents, are enrolled in the
12     Band, and are federally recognized by the BIA as Band members. (Id. ¶ 18.)
13           Group A Plaintiffs assert each of the Martinez Ancestors were full blood San Pasqual
14     Indians. (Id. ¶ 28.) In 2005, Group A Plaintiffs submitted their applications to the
15     Enrollment Committee for enrollment with the Band. (Id. ¶ 29.) The Enrollment
16     Committee unanimously voted that Plaintiffs had established they were qualified for
17     enrollment. (Id.) This determination “was predicated on a finding that Plaintiffs’ ancestor
18     Modesta’s blood degree should be increased from ¾ to 4/4” because “both of Modesta’s
19     parents were full blood San Pasqual Indians, based upon the totality of the documentary
20     evidence.” (Id. ¶ 30.) The Band’s General Council then unanimously agreed with the
21     Enrollment Committee on April 10, 2005. (Id. ¶ 30.) Later, on September 12, 2005, the
22     Band’s Business Committee concurred with both the General Council and the Enrollment
23     Committee and sent its findings to former Superintendent of the Southern California
24     Agency, James Fletcher (“Fletcher”). (Id. ¶ 31.) Group A Plaintiffs allege that under federal
25     law and the Tribal Constitution, they were eligible to be enrolled and federal recognized as
26     San Pasqual Indians, and that Federal Defendants were required to accept the Tribal
27     recommendations unless the recommendation was “clearly erroneous.” (Id.)
28
                                                    2
                                                                                   16-cv-2442-AJB-KSC
     Case 3:16-cv-02442-AJB-MSB Document 121 Filed 08/12/20 PageID.5702 Page 3 of 13



 1           On September 22, 2005, the Enrollment Committee—in a separate proceeding—
 2     requested the BIA increase Modesta’s blood degree from 3/4 to 4/4-degree San Pasqual
 3     blood. (Id. ¶ 32.) Three months later, on December 8, 2005, Fletcher sent Individual
 4     Defendant Amy Dutschke (“Dutschke”) a letter, stating “the preponderance of the evidence
 5     does not sufficiently demonstrate that Modesta [] is full blood[,]” (id. ¶ 33) to which
 6     Dutschke concurred in a letter on April 7, 2006, (id. ¶¶ 34–35). However, Plaintiffs were
 7     never given written notice of either Fletcher or Dutschke’s findings. (Id. ¶ 35.) Plaintiffs
 8     eventually submitted FOIA requests to determine the status of their applications, to which
 9     they received responses on October 1, 2014, and May 27, 2015. (Id. ¶ 44). It was at this
10     time Plaintiffs learned of Dutschke’s April 7, 2006 negative determination of Plaintiffs’
11     enrollment requests. (Id.)
12           Plaintiffs filed their appeal with Dutschke in January and April 2015. (Id. ¶ 45.)
13     Around July 25, 2015, Defendant Moore issued a letter stating that the BIA no longer had
14     the original applications to adjudicate the enrollment, and the April 7, 2006 letter was final
15     for the Department, exhausting Plaintiffs’ administrative remedies. (Id. ¶ 45.) On May 6,
16     2016, Plaintiffs resubmitted their appeal, but did not receive a response from Federal
17     Defendants. (Id. ¶¶ 46–47.)
18           Plaintiffs filed suit, alleging that Federal Defendants’ failure to add the Group A
19     Plaintiffs to the Band and instead enrolling non-San Pasqual individuals into the Tribe
20     constituted a violation of Group A Plaintiffs’ Fifth Amendment right to equal protection
21     under the law. (Id. ¶ 49.) In addition, Plaintiffs’ FAC alleges “ten specific acts” which
22     demonstrate Defendants violated the Equal Protection Clause of the Fifth Amendment by:
23        • enrolling non-San Pasqual persons into the Band;
24        • enrolling Group A Plaintiffs’ cousins into the Band, but not Plaintiffs;
25        • holding Plaintiffs to a higher blood quantity standard than other members of the
            Band;
26        • denying Group A Plaintiffs notice of BIA’s conclusions and an opportunity to submit
27          additional documents to support their application for membership;
28        • targeting and discriminating Plaintiffs;
                                                     3
                                                                                    16-cv-2442-AJB-KSC
     Case 3:16-cv-02442-AJB-MSB Document 121 Filed 08/12/20 PageID.5703 Page 4 of 13



 1           • using the wrong standard of review when considering Modesta’s blood degree;
 2           • failing to consider Plaintiffs’ total Indian Blood when determining whether to
               approve enrollment applications into the Band, as they had for others;
 3
             • enacting former 25 C.F.R. § 48.5(f);
 4           • manipulating facts and documents in order to allow certain persons to
 5             inappropriately enroll in the Band, including inserting the words “blood of the Band”
               into clauses of 25 C.F.R. Part 45, and then misinterpreting that phrase to allow total
 6             Indian Blood to be used to enroll certain persons into the Band; and
 7           • ignoring the Band’s Enrollment Committee’s objections to the enrollment of certain
 8             persons into the Band.

 9     (Id. ¶¶ 125–38.)
10     II.      PROCEDURAL HISTORY
11              Plaintiffs’ Complaint was first filed in September 28, 2016. (Doc. No. 1.) After
12     several rounds of amendments, Plaintiffs are now on their Fourth Amended Complaint.
13     (Doc. No. 105.) The remaining claims in the Fourth Amended Complaint are: (1) an
14     Administrative Procedures Act claim, (2) a claim seeking declaratory relief or a writ of
15     mandate, and (3) a claim alleging violation of Plaintiffs’ Fifth Amendment equal protection
16     rights. (Doc. No. 105.) On October 7, 2019, Federal Defendants filed a motion to dismiss
17     Plaintiffs’ third claim for relief for lack of jurisdiction. (Doc. No. 110.) Plaintiffs opposed,
18     (Doc. No. 116) and Federal Defendants replied, (Doc. No. 119). This order follows.
19     III.     LEGAL STANDARDS
20              A.    Federal Rule of Civil Procedure 12(b)(1) Dismissal for Lack of Subject
21              Matter Jurisdiction
22              “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins.
23     Co., 511 U.S. 375, 377 (1994). Accordingly, “[a] federal court is presumed to lack
24     jurisdiction in a particular case unless the contrary affirmatively appears.” Stock W., Inc. v.
25     Confederated Tribes of the Colville Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989). In
26     civil cases, federal courts have subject matter jurisdiction over only those cases where
27     either diversity jurisdiction or federal question jurisdiction exists. See Peralta v. Hispanic
28
                                                      4
                                                                                     16-cv-2442-AJB-KSC
     Case 3:16-cv-02442-AJB-MSB Document 121 Filed 08/12/20 PageID.5704 Page 5 of 13



 1     Bus., Inc., 419 F.3d 1064, 1068–69 (9th Cir. 2005). Diversity jurisdiction exists where the
 2     amount in controversy exceeds $75,000 and is between citizens of different states. 28
 3     U.S.C. § 1332. Federal question jurisdiction exists in cases that arise under federal law. Id.
 4     § 1331.
 5           Pursuant to Rule 12(b)(1), a party may seek dismissal of an action for lack of subject
 6     matter jurisdiction “either on the face of the pleadings or by presenting extrinsic evidence.”
 7     Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir. 2003). Where the
 8     party asserts a facial challenge, the court limits its inquiry to the allegations set forth in the
 9     complaint. Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). Where
10     the party asserts a factual challenge, the court may consider extrinsic evidence
11     demonstrating or refuting the existence of jurisdiction without converting the motion to
12     dismiss into a motion for summary judgment. Id. The party asserting subject matter
13     jurisdiction has the burden of persuasion for establishing it. Hertz Corp. v. Friend, 559
14     U.S. 77, 96 (2010).
15           B.     Sovereign Immunity
16           Generally, the United States and its agencies may not be sued in federal court unless
17     Congress has waived sovereign immunity. If Congress has not waived the federal
18     government’s immunity for a particular claim, courts lack jurisdiction over that claim and
19     must dismiss it. United States v. Dalm, 494 U.S. 596, 608 (1990). “A mere assertion that
20     jurisdictional statutes apply does not suffice to confer jurisdiction when, as in this case, the
21     government did not waive its immunity.” Hughes v. United States, 953 F.2d 531, 539 n.5
22     (9th Cir. 1992). Sections 1331, 1353, 1361, and 1362 of Title 28 do not contain waivers of
23     sovereign immunity. See 28 U.S.C. § 1353. Sections 28 U.S.C. §§ 1331 and 1337 are
24     statutes of general jurisdiction, but they do not waive the United States’ sovereign
25     immunity. Any waiver “must be construed strictly in favor of the sovereign” and “not
26     enlarged beyond what the language requires.” United States v. Nordic Village, Inc., 503
27     U.S. 30, 34 (1992).
28     //
                                                       5
                                                                                       16-cv-2442-AJB-KSC
     Case 3:16-cv-02442-AJB-MSB Document 121 Filed 08/12/20 PageID.5705 Page 6 of 13



 1     IV.   DISCUSSION
 2           Federal Defendants move to dismiss the third cause of action in Plaintiffs’ Fourth
 3     Amended Complaint based on one ground—sovereign immunity. (Doc. No. 110 at 4.)
 4     Federal Defendants argue that Plaintiffs do not identify a basis for waiver of sovereign
 5     immunity. (Id. at 4–5.) According to Federal Defendants, although Plaintiffs assert that
 6     their civil rights claim are brought pursuant to 28 U.S.C. § 1343 and the Fifth Amendment,
 7     neither provides a basis for the waiver of sovereign immunity. (Id. at 4.) In response,
 8     Plaintiffs lists a host of reasons why sovereign immunity should be waived. The Court will
 9     address each ground in turn.
10           A.     25 C.F.R. § 48
11           First, Plaintiffs argue the United States waived sovereign immunity because it
12     “created 25 C.F.R. §48, advised the San Pasqual Tribe to include §48 into its Constitution
13     and then approved the Tribal Constitution in 1971.” (Doc. No. 116 at 17.) Because the
14     United States allegedly inserted itself “into the San Pasqual Constitution, the United States
15     has waived its sovereign immunity concerning any constitutional violations of the San
16     Pasqual Constitution and/or 25 C.F.R. §48.” (Id. at 11.)
17           As pointed out by Federal Defendants, there are several problems with this
18     argument. As background, the Band’s Constitution gives the Secretary of the Interior final
19     authority over tribal enrollment decisions. See Alto v. Black, 738 F.3d 1111, 1116 (9th Cir.
20     2013). The Band’s Constitution also “expressly incorporates federal regulations, adopted
21     in 1960 and formerly codified at 25 C.F.R. §§ 48.1–48.15 (“the 1960 Regulations”), which
22     addressed tribal enrollment criteria, the process for completing an initial membership roll,
23     the procedures for keeping the membership roll current, and the purposes for which the roll
24     was to be used.” Id.; see also 25 Fed. Reg. 1829 (Mar. 2, 1960) (codified at 25 C.F.R. pt.
25     48) (providing the content of the 1960 Regulations).
26           But the 1960 Regulations are of no help to Plaintiffs. First, the 1960 Regulations
27     were removed from the Code in 1996, and so this fact alone renders Plaintiffs’ argument
28     for waiver of sovereign immunity ineffective. See Alto, 738 F.3d at 1116 n.1. Second,
                                                 6
                                                                                   16-cv-2442-AJB-KSC
     Case 3:16-cv-02442-AJB-MSB Document 121 Filed 08/12/20 PageID.5706 Page 7 of 13



 1     Plaintiffs fail to specify—and the Court is not aware of—which portions of the obsolete
 2     1960 Regulations provide a basis for the waiver of sovereign immunity. See Holloman v.
 3     Watt, 708 F.2d 1399, 1401 (9th Cir. 1983) (“The party who sues the United States bears
 4     the burden of pointing to such an unequivocal waiver of immunity.”). Plaintiffs cannot
 5     simply proclaim that the Band adopted the former 1960 Regulations into their Constitution
 6     without specifying where in the 1960 Regulations the United States contemplated a waiver
 7     of sovereign immunity. Indeed, “[a] waiver of sovereign immunity ‘cannot be implied but
 8     must be unequivocally expressed.’” United States v. Mitchell, 445 U.S. 535, 538 (1980).
 9     According, as Plaintiffs have not shown where in the now-removed regulations a sovereign
10     immunity waiver exists, Plaintiffs may not rely on 25 C.F.R. § 48.
11           B.     Non-Statutory Review
12           Also unconvincing is Plaintiffs’ argument that “non-statutory review” should apply.
13     Plaintiffs argue that the Court should utilize this doctrine because (1) Plaintiffs are
14     indigenous persons, (2) the issues in the case are unique, (3) the Constitution demands that
15     Plaintiffs be made whole, and (4) there is a special relationship between the San Pasqual
16     Indians and the United States. (Doc. No. 116 at 20.)
17           However, case law does not support Plaintiffs’ position. For example, the Ninth
18     Circuit has held that 5 U.S.C. § 702 does waive sovereign immunity in non-statutory review
19     actions for non-monetary relief brought under 28 U.S.C. § 1331. See Clinton v. Babbitt,
20     180 F.3d 1081, 1087 (9th Cir. 1999). But here, Plaintiffs are clearly seeking monetary relief
21     in their Fifth Amendment equal protection claim. Accordingly, the non-statutory review
22     cannot apply to waive sovereign immunity.
23           C.     The Ultra Vires Doctrine
24           Next, Plaintiffs contend that Federal Defendants’ negative determination of
25     Plaintiffs’ enrollment requests, in addition to their failure to provide notice to Plaintiffs
26     demonstrated an ultra vires act beyond the scope of Federal Defendants’ delegated
27     authority. (Doc. No. 116 at 21.) The Court rejects Plaintiffs’ arguments for at least two
28     reasons.
                                                    7
                                                                                   16-cv-2442-AJB-KSC
     Case 3:16-cv-02442-AJB-MSB Document 121 Filed 08/12/20 PageID.5707 Page 8 of 13



 1           First, the mere allegation that an official acted wrongfully “does not establish that
 2     the officer, in committing that wrong, is not exercising the powers delegated to him by the
 3     sovereign.” United Tribe of Shawnee Indians v. U.S., 253 F.3d 543, 548–549 (10th Cir.
 4     2001); Robinson v. Salazar, 885 F. Supp. 2d 1002, 1028 (E.D. Cal. 2012), aff’d sub nom.
 5     Robinson v. Jewell, 790 F.3d 910 (9th Cir. 2015). The ultra vires doctrine is grounded on
 6     “the officer’s lack of delegated power.” Al-Nashiri v. MacDonald, 741 F.3d 1002, 1008
 7     (9th Cir. 2013). An officer acts ultra vires when the officer is not doing the business which
 8     the sovereign has empowered him to do or he is doing it in a way which the sovereign has
 9     forbidden. Robinson, 885 F. Supp. 2d at 1029. “A claim of error in the exercise of that
10     power is therefore not sufficient.” Larson v. Domestic & Foreign Commerce Corp., 337
11     U.S. 682, 690 (1949) (holding that under the ultra vires doctrine, a claim may be made only
12     against the official and not against the United States, as the official was acting individually
13     and not in his capacity as a government agent).
14           At best, Plaintiffs’ claim is that the government officials acted wrongfully or
15     erroneously by rejecting Plaintiffs’ enrollment request, and by failing to provide notice to
16     Plaintiffs. The allegations at issue here are not claims that any of the Individual Defendants
17     acted or failed to act in excess of their statutory authority. Dalton v. Specter, 511 U.S. 462,
18     472 (1994) (executive actions in excess of statutory authority are not ipso facto
19     unconstitutional). Indeed, the allegations do not suggest that Individual Defendants acted
20     outside the scope of their duties.
21           Secondly, in any event, the doctrine of ultra vires does not apply to situations in
22     which claimants seek monetary relief against the government officials. See E.V. v.
23     Robinson, 906 F.3d 1082, 1090–91 (9th Cir. 2018) (holding that the ultra vires doctrine
24     “does not apply in suits for damages.”). That is the case here and as such, the ultra vires
25     doctrine does not help waive sovereign immunity.
26     //
27     //
28     //
                                                     8
                                                                                     16-cv-2442-AJB-KSC
     Case 3:16-cv-02442-AJB-MSB Document 121 Filed 08/12/20 PageID.5708 Page 9 of 13



 1            D.      The Tucker Acts
 2            Plaintiffs also assert that the Tucker Act, 28 U.S.C. § 1491, 1 the Little Tucker Act,
 3     28 U.S.C. § 1346,2 and the Indian Tucker Act, 28 U.S.C. § 1505, 3 (“the Tucker Acts”) all
 4     provide a basis for the waiver of sovereign immunity. (Doc. No. 116 at 22.) Specifically,
 5     Plaintiffs state, “the historical guardian-ward relationship between the federal government
 6     and indigenous peoples also gives rise to a special cause of action” and that the United
 7     States government “created many implied contracts and written treaties with the San
 8     Pasqual Indians.” (Id. at 24.)
 9            In rebuttal, Federal Defendants argue that the Tucker Act and the Indian Tucker Act
10     confer jurisdiction exclusively to the Court of Federal Claims. (Doc. No. 119 at 4.)
11     However, “[a] claim that falls under the Tucker Act does not necessarily have to be brought
12     in the Court of Federal Claims.” Bowen v. Massachusetts, 487 U.S. 879, 910 n. 48 (1988).
13     The Tucker Act’s grant of jurisdiction to the Court of Federal Claims is referred to as
14     “exclusive,” but “that court’s jurisdiction is ‘exclusive’ only to the extent that Congress
15     has not granted any other court authority to hear the claims that may be decided by the
16     Claims Court.” Id. “[J]urisdiction under the Tucker Act is not exclusive where other
17     statutes independently confer jurisdiction and waive sovereign immunity.’” McGuire v.
18
19
20     1
         28 U.S.C. § 1491(a)(1) grants jurisdiction to the United States Court of Federal Claims for suits “against
       the United States founded either upon the Constitution, or any Act of Congress or any regulation of an
21     executive department, or upon any express or implied contract with the United States, or for liquidated or
22     unliquidated damages in cases not sounding in tort.”
       2
         28 U.S.C. § 1346(a)(2) grants concurrent jurisdiction to the Court of Federal Claims and district courts
23     for a “civil action or claim against the United States, not exceeding $10,000 in amount, founded either
       upon the Constitution, or any Act of Congress, or any regulation of an executive department, or upon any
24     express or implied contract with the United States, or for liquidated or unliquidated damages in cases not
       sounding in tort.”
25     3
         28 U.S.C. § 1505 grants jurisdiction to the Court of Federal Claims for suits “against the United States
26     accruing after August 13, 1946, in favor of any tribe, band, or other identifiable group of American Indians
       residing within the territorial limits of the United States or Alaska whenever such claim is one arising
27     under the Constitution, laws or treaties of the United States, or Executive orders of the President, or is one
       which otherwise would be cognizable in the Court of Federal Claims if the claimant were not an Indian
28     tribe, band or group.”
                                                             9
                                                                                                 16-cv-2442-AJB-KSC
 Case 3:16-cv-02442-AJB-MSB Document 121 Filed 08/12/20 PageID.5709 Page 10 of 13



 1   United States, 550 F.3d 903, 911 (9th Cir. 2008) (quoting In re Liberty Constr., 9 F.3d 800,
 2   801 (9th Cir. 1993)). Furthermore, as Federal Defendants point out, the Tucker Act and the
 3   Little Tucker Act do not themselves “creat[e] substantive rights,” but “are simply
 4   jurisdictional provisions that operate to waive sovereign immunity for claims premised on
 5   other sources of law.” United States v. Navajo Nation, 556 U.S. 287, 290 (2009) (emphasis
 6   added). Indeed, the Tucker Acts “do[] not create any substantive right enforceable against
 7   the United States for money damages.” United States v. Testan, 424 U.S. 392, 398 (1976).
 8   A substantive right must be found in some other source of law, such as “the Constitution,
 9   or any Act of Congress, or any regulation of an executive department.” 28 U.S.C. § 1491.
10         Therefore, the pertinent question is whether there exists “other sources of law”
11   sufficient to confer jurisdiction to the district courts. Here, Plaintiffs’ third cause of action
12   is premised on the Fifth Amendment. And critically, the Ninth Circuit has held that district
13   courts lack jurisdiction to hear claims for monetary relief based on the due process clause
14   of the Fifth Amendment. See Munns v. Kerry, 782 F.3d 402, 413 (9th Cir. 2015) (“The
15   only possible waivers of sovereign immunity that the plaintiffs allege involve the Due
16   Process and Takings Clauses of the Fifth Amendment. But these provisions are not general
17   waivers of sovereign immunity and do not establish jurisdiction in the district courts over
18   monetary claims such as those brought by the plaintiffs.”). Accordingly, the Fifth
19   Amendment due process clause does not provide a basis under the Tucker Acts to waive
20   sovereign immunity.
21         The result is also no different for Individual Defendants acting in their official
22   capacity. “An action against an officer, operating in his or her official capacity as a United
23   States agent, operates as a claim against the United States.” Solida v. McKelvey, 820 F.3d
24   1090, 1095 (9th Cir. 2016). Indeed, suits against “federal officials in their official capacities
25   seeking damages are ipso facto against the government for purposes of sovereign
26   immunity.” Robinson, 906 F.3d at 1095. Accordingly, the Tucker Acts cannot salvage
27   Plaintiffs’ Fifth Amendment claim for monetary damages against federal officers.
28         Neither is Plaintiffs’ claim of an implied contract convincing. Plaintiffs state that the
                                                  10
                                                                                    16-cv-2442-AJB-KSC
 Case 3:16-cv-02442-AJB-MSB Document 121 Filed 08/12/20 PageID.5710 Page 11 of 13



 1   United States government has created “many implied contracts and written treaties” with
 2   the San Pasqual Indians. (Doc. No. 116 at 24.) The Tucker Act’s grant of jurisdiction to
 3   hear and determine claims against the government founded upon any “express or implied”
 4   contract with the United States extends only to contracts either express or implied in fact,
 5   not to claims on contracts implied in law. Hercules Inc. v. United States, 516 U.S. 417, 417
 6   (1996). But Plaintiffs do not provide any factual detail as to what contract specifically was
 7   formed between Plaintiffs—individuals seeking recognition in the Band—and the United
 8   States government. Thus, without any details about an alleged contract between Plaintiffs
 9   and the United States specifically, the Court may not imply such a contract.
10         E.     Trust Relationship
11         Plaintiffs also contend that the “historical guardian-ward relationship between the
12   federal government and indigenous peoples also gives rise to a special cause of action,
13   which is presumptively redressable in money damages.” (Doc. No. 116 at 27.) Plaintiffs
14   rely on United States v. Navajo Nation, for the proposition that once a fiduciary duty has
15   been established between the plaintiff and the United States from a pertinent statute, the
16   availability of damages may be inferred. (Id. at 29 (citing United States v. Navajo Nation,
17   537 U.S. 488, 506 (2003)).
18         In Navajo Nation, the Supreme Court explained that, to state a claim cognizable
19   under the Indian Tucker Act, a tribe must identify a substantive source of law that
20   establishes specific fiduciary duties and allege that the government has failed to perform
21   those duties. United States v. Navajo Nation, 537 U.S. 488, 506 (2003). If that threshold is
22   passed, the court must then determine whether the relevant source of substantive law “can
23   fairly be interpreted as mandating compensation for damages sustained as a result of a
24   breach of the duties [the governing law] impose[s].” Testan, 424 U.S. at 488. The Supreme
25   Court has stated that although “the undisputed existence of a general trust relationship
26   between the United States and the Indian people” can “reinforc[e]” the conclusion that the
27   relevant statute or regulation imposes fiduciary duties, “that relationship alone is
28   insufficient to support jurisdiction under the Indian Tucker Act.” Navajo Nation, 537 U.S.
                                                   11
                                                                                 16-cv-2442-AJB-KSC
 Case 3:16-cv-02442-AJB-MSB Document 121 Filed 08/12/20 PageID.5711 Page 12 of 13



 1   at 506. “Instead, the analysis must train on specific rights-creating or duty-imposing
 2   statutory or regulatory prescriptions.” Id.
 3          Here, Plaintiffs point solely to the Fifth Amendment and 25 C.F.R. § 48 as the source
 4   of law creating specific fiduciary duties to which monetary damages may be inferred. Even
 5   if Plaintiffs could clear the hurdle of jurisdiction, as explained above, the Ninth Circuit has
 6   already held that the Fifth Amendment does not provide for monetary relief, and the Fifth
 7   Amendment due process clause may not interpreted as mandating monetary damages.
 8   Munns, 782 F.3d at 413. And as already explicated above, 25 C.F.R. § 48 is no longer in
 9   existence and is of no help to Plaintiffs in their argument that the regulation demonstrates
10   fiduciary obligations. Alto, 738 F.3d at 1116 n.1. Thus, Plaintiffs’ efforts to waive
11   sovereign immunity on this basis must be rejected.
12          F.    Takings Clause
13          Next, Plaintiffs also provide the takings clause in the Fifth Amendment as an attempt
14   to show a waiver of sovereign immunity. (Doc. No. 116 at 30.) But Plaintiffs’ third cause
15   of action is clearly not alleged in the FAC to be a Fifth Amendment takings claim. (FAC
16   at 30.) “It is axiomatic that the complaint may not be amended by the briefs in opposition
17   to a motion to dismiss.” Frenzel v. AliphCom, 76 F. Supp. 3d 999, 1009 (N.D. Cal. 2014).
18   Because Plaintiffs allege their third cause of action as a Fifth Amendment equal protection
19   claim—and not a Fifth Amendment takings claim—Plaintiffs’ taking clause argument must
20   also fail.
21          G.    Sued and be Sued
22          Lastly, Plaintiffs maintain that Congress has inserted “sue and be sued” clauses into
23   many of its agencies and one such agency is the Department of the Interior through the
24   Secretary of the Interior. (Doc. No. 116 at 34); Thacker v. Tennessee Valley Auth., 139 S.
25   Ct. 1435, 1440 (2019) (“[S]ue-and-be-sued clause serves to waive sovereign immunity
26   otherwise belonging to an agency of the Federal Government.”). However, Plaintiffs fail
27   to support its contention with any relevant case law demonstrating that the Department of
28   the Interior does indeed maintain “sue and be sued” status. Thus, the Court must also reject
                                                 12
                                                                                   16-cv-2442-AJB-KSC
 Case 3:16-cv-02442-AJB-MSB Document 121 Filed 08/12/20 PageID.5712 Page 13 of 13



 1   this argument as well.
 2   V.    CONCLUSION
 3         In past orders, the Court has explicitly instructed Plaintiffs to identify the basis for
 4   the alleged waiver of sovereign immunity as to each claim. (See, e.g., Doc. No. 59 (warning
 5   Plaintiffs to “state the basis for the Court’s subject matter jurisdiction and Defendants’
 6   waiver of sovereign immunity as to each cause of action. Failure to comply with Rule 8(a)
 7   may result in dismissal with prejudice under Rule 41(b).”) Plaintiffs have once again failed
 8   to do so. Thus, for the reasons stated herein, the Court GRANTS Federal Defendants’
 9   motion to dismiss Plaintiffs’ third cause of action. Plaintiffs’ third cause of action is
10   DISMISSED WITHOUT LEAVE TO AMEND. Additionally, Plaintiffs oral motion to
11   bifurcate is additionally DENIED.
12
13         IT IS SO ORDERED.
14   Dated: August 12, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  13
                                                                                  16-cv-2442-AJB-KSC
